                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CARTEZ HUNTLEY,                                  )
                                                 )
                Petitioner,                      )
                                                 )
        v.                                       )           No. 4:18-CV-1349-CDP
                                                 )
HERBERT L. BERNSEN,                              )
                                                 )
                Respondent.                      )

                                MEMORANDUM AND ORDER

        This matter is before the Court on petitioner’s pretrial petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.       For the following reasons, the petition will be summarily

dismissed.

                                            Discussion

        Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts provides

that a district court shall summarily dismiss a habeas petition if it plainly appears that the

petitioner is not entitled to relief. Rule 4 applies to habeas petitions arising under 28 U.S.C. §

2241. See Rule 1(b) of the Rules Governing § 2254 Cases.

        Under 28 U.S.C. § 2241(c)(3), the federal courts have jurisdiction over pretrial habeas

petitions.   Neville v. Cavanagh, 611 F.2d 673, 675 (7th Cir. 1979). “Despite the existence of

jurisdiction, however, federal courts are reluctant to grant pretrial habeas relief.”   Id. Only

when “special circumstances” exist will a federal court find that a pretrial detainee has exhausted

state remedies.   Id. “In most cases courts will not consider claims that can be raised at trial

and in subsequent state proceedings.”    Blanck v. Waukesha Cty., 48 F. Supp. 2d 859, 860 (D.

Wis. 1999); see also Wingo v. Ciccone, 507 F.2d 354, 357 (8th Cir. 1974) (“Absent
extraordinary circumstances, federal courts should not interfere with the states’ pending judicial

processes prior to trial and conviction, even though the prisoner claims he is being held in

violation of the Constitution.”)

       Petitioner has been in pretrial custody in St. Louis County since about June 7, 2017,

awaiting trial on felony robbery charges.     See State v. Huntley, No. 17SL-CR01182-01 (St.

Louis County).    Petitioner argues that he is being unconstitutionally imprisoned because he was

unlawfully arrested, he was not read his Miranda rights, and the prosecution did not call any

victims of the alleged robbery to plaintiff’s preliminary hearing.         The grounds raised by

petitioner do not constitute the special circumstances required for a finding that he has exhausted

his available state remedies. The claims raised by petitioner can be raised with his appointed

counsel, at his criminal trial, and in any subsequent state proceedings.   See, e.g., Blanck, 48 F.

Supp. 2d at 862 (finding claim of perjured testimony at preliminary hearing could be presented at

trial or on appeal). As a result, the Court finds that the exhaustion requirement is not met in this

case, and petitioner’s petition for writ of habeas corpus will be summarily dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for leave to proceed in forma

pauperis is GRANTED.        [ECF No. 5]

       IT IS FURTHER ORDERED that petitioner’s petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 is DISMISSED.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.




                                                -2-
       A separate Order of Dismissal shall accompany this Memorandum and Order.




                                             CATHERINE D. PERRY
                                             UNITED STATES DISTRICT JUDGE


Dated this 1st day of November, 2018.




                                           -3-
